                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

 CONTROLLED KINEMATICS, INC.
                           Plaintiff and                   CASE NO. 1:17-CV-11029
                           Counterclaim Defendant,
 ,
                 v.

 NOVANTA CORPORATION,
                           Defendant and
                           Counterclaim Plaintiff.


                      STIPULATION OF DISMISSAL WITH PREJUDICE

        Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiff and Counterclaim Defendant

Controlled Kinematics, Inc., and Defendant and Counterclaim Plaintiff Novanta Corporation,

being all of the parties to this action, hereby agree and stipulate that this action, including all

claims and counterclaims, shall be dismissed with prejudice, without costs or attorneys’ fees, and

without right to appeal.




B5085379.2
Respectfully submitted,

CONTROLLED KINEMATICS, INC.                         NOVANTA CORPORATION
by its attorneys,                                   by its attorneys,


 /s/ Evan Pitchford                                  /s/ Kevin J. Conroy
Eric S. Engel (pro hac vice)                        Matthew C. Baltay (BBO#638722)
Evan Pitchford (pro hac vice)                       Kevin J. Conroy (BBO#685774)
CONKLE, KREMER & ENGEL                              FOLEY HOAG LLP
3130 Wilshire Blvd # 500                            155 Seaport Boulevard
Santa Monica, CA 90403                              Boston, MA 02210
(310) 998-9100                                      Tel: (617) 832-1000
e.engel@conklelaw.com                               Fax: (617) 832-7000
e.pitchford@conklelaw.com                           mbaltay@foleyhoag.com
                                                    kjconroy@foleyhoag.com
Howard J. Castleman, (BBO#551259)
CASTLEMAN LAW LLC
Prudential Tower
800 Boylston Street, 16th Floor
Boston, MA 02199
(617) 8677-7635
hcastleman@castlemanlaw.com



Dated: January 16, 2020



                                 CERTIFICATE OF SERVICE
        I certify that this document filed through the ECF system will be sent electronically to
the registered participants as identified on the Notice of Electronic Filing (NEF) and paper
copies will be sent to those indicated as non-registered participants, if any, on this 16th day of
January, 2020.
                                                /s/ Kevin J. Conroy




B5085379.2
